Citation Nr: 1630117	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-42 467	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome (CTS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for left CTS, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988, from September 1988 to April 1992, and from July 1993 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board notes that the claims on appeal had previously been denied in a rating decision issued in June 2000. However, in a September 2001 letter, the RO, in Denver, Colorado, informed the Veteran that, in light of the November 2000 Veteran Claims Assistance Act (VCAA), imposing new VA duties to provide notice and assistance, his claims would be reconsidered.  Thereafter, the Veteran's claims were readjudicated in a rating decision issued in December 2001.  He did not appeal such rating decision.

However, subsequent to the issuance of the December 2001 rating decision, additional service treatment records were associated with the claims file.  In this regard, the Veteran submitted copies of new service treatment records in September 2009 and April 2010.  Additionally, the Veteran's representative submitted additional copies of new service treatment records in September 2014.  38 C.F.R. § 3.156(c) (2015) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  The newly received service records reflect complaints of a current or past history of swollen or painful joints.  Therefore, the Board found, in a March 2013 remand, that such records were relevant to the Veteran's claims.  Therefore, his claims on appeal were reviewed on a de novo basis.

In March 2013, the Board remanded the case for additional development regarding multiple service connection issues in addition to the issues listed on the title page.  In an October 2015 rating decision, the RO granted service connection for all of the issues included in the March 2013 remand except those noted on the title page, and they now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, in its March 2013 remand, the Board noted that the Veteran contended that his bilateral CTS is due to his military service, or as a result of an undiagnosed illness based on his service in Southwest Asia from December 1990 to June 1991, i.e., his third period of service.  Alternatively, the Veteran also contended that service connection is warranted based on continuity of symptomatology of his bilateral CTS.  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records dated during the Veteran's third period of service reflect that, in April 1994, he "jammed" his right thumb, but an X-ray was negative.  In October 1995, he had pain in both wrists and had a prior history of these problems.  There was an assessment of right wrist tendonitis.  He was evaluated in November 1995 for bilateral wrist pain.  The assessment was arthralgias without evidence of arthritis.  It was also noted that he had symptoms in areas that suggested early DJD (degenerative joint disease).

On general medical examination in February 1998, it was noted that the Veteran complained of polyarticular pain.  In an adjunct medical history questionnaire, he complained of having or having had swollen or painful joints.

In May 1998, the Veteran had a several month history of right wrist and elbow pain, and, on examination, he had tenderness of the ulnar aspect of the right wrist and the lateral epicondyle of the right elbow, but an X-ray of his elbow was normal.  In June 1998, the Veteran complained of having a current or past history of swollen or painful joints, and a painful or trick shoulder or elbow.  In October 1998, he again complained of as pain in several joints. 

In May 1999, the Veteran complained of a sore elbow of 2 weeks duration, and when he lifted something, his forearm became numb from the elbow down.  A possible stressed joint was to be ruled out.  He had an electromyogram (EMG) and nerve conduction velocity study (NCVS) in May 1999 due to a history of right forearm numbness and weakness with flexion.  The NCVS of the right ulnar and median nerves were normal.  There was no electrodiagnostic evidence of right medial or ulnar nerve neuropathy, and no electrodiagnostic evidence of right upper extremity radiculopathy.  In June 1999, he was evaluated for arthralgia and dyspnea.  He had complained of joint discomfort in his elbows and wrist since his return from the Persian Gulf War. 

At a September 1999 VA examination, the Veteran complained of symptoms of numbness and tingling of the forearms when he bent his elbows, affecting the 3rd, 4th, and 5th digits.  The symptoms affected the right side twice daily, but the left side at most only twice weekly.  It was noted that EMGs were normal.  Current VA X-rays of his wrists were unremarkable.  The pertinent diagnosis of the wrists was paresthesias of the ulnar nerve distribution, by history, but with normal EMGs and normal examination.  The examiner noted that there was insufficient evidence to make a diagnosis of an acute or chronic disorder to date.

After service discharge in June 1999, a May 2000 VA examination noted that the Veteran reported that he had arthralgia of all his joints, expect the low back and hips.  It began in 1993 in his feet and ankles but was now predominantly in his knees and wrist.  He also complained pain of the shoulders and elbows, symmetrically, but without associated warmth, swelling, or erythema.  A physical examination revealed no pertinent abnormality.  The diagnosis was polyarthralgia with normal clinical examination, laboratory studies, and X-rays finding, and insufficient evidence currently to warrant a diagnosis of any acute or chronic medical conditions. 

The Veteran was seen in May 2006 at the Clouse Chiropractic Family Practice, at which time he complained of pain of the hands, arms, shoulders, legs, and spine.  On file, are treatment records of 2006 and 2007 which reflect treatment of the Veteran primarily for his spine and right shoulder.

A private cervical spine MRI in September 2006 revealed, in part, very minimal annular disc bulging at C3-4, C4-5, and C5-6.  A right shoulder MRI from the Prime Medical Imaging in April 2007 revealed degenerative changes at the AC joint with some mild signal abnormality on both sides of the AC joint which could be degenerative and/or post-traumatic. 

An August 2008 VA EMG found electrodiagnostic evidence of mild left median neuropathy at the wrist.  Also, possible left cervical radiculopathy at C8-T1 could not be completely ruled out.

In September 2009, a chiropractor of the Clouse Chiropractic reported having treated the Veteran since May 2006 for spinal pain with radiculopathy into his upper extremities bilaterally.  A cervical MRI in September 2006 had found space occupying lesion.  He had been diagnosed with bilateral CTS.  MRIs of both shoulders in March 2007 revealed degenerative changes but post-trauma could not be ruled out.

On VA examination in November 2009, the Veteran reported the onset of his bilateral shoulder pain had been in the late 1990s with no history of specific injury. He had begun to have a problem first with his right elbow and then the left elbow in the mid-1990s with no history of specific injury.  His bilateral CTS had begun in 1998 or 1999 and he reported having had surgery for left CTS in September 2009 and was to have it on his right wrist in January 2010.  X-rays of the elbows showed a tiny rounded density along the medial aspect of the capitellum that might represent a bony spur versus an intra-articular body.  X-rays of the shoulders were unremarkable.  Electrodiagnostic studies of September 2009 were abnormal and most consistent with bilateral entrapment of the median nerves at the carpal ligament, moderate on the left and mild on the right, superimposed on this was bilateral entrapment of the ulnar nerves at the elbows, moderate on the left and borderline on the right, but there was no evidence of radiculopathy.  There was incidentally noted to be a Martin-Gruber anastomosis on the right, which was a normal variant. 

The examiner's opinion was that the bilateral CTS was less likely as not related to the complaints during service, as X-rays and electrodiagnostic testing in May 1999 were normal.  Also, the diagnoses included subjective pain of both shoulders and elbows with normal examination and normal shoulder X-rays and no loss of elbow function, although bilateral ulnar nerve entrapment was also noted.

In the March 2013 remand, the Board found that the Veteran should be afforded a VA examination so as to determine whether his claimed bilateral CTS is related to his military service, or due to an undiagnosed illness.  Accordingly, the Veteran was afforded a July 2015 VA examination.  The Board requested that the examiner "specifically state whether the Veteran's symptoms pertaining to his alleged bilateral CTS, i.e., numbness and tingling in the wrist and hands, are attributed to a known clinical diagnosis."  Then, the examiner was requested provide further opinions that depended on the examiner's determination as to whether the Veteran had an organic disease of the nervous system, a diagnosed disorder, or symptoms that could not be ascribed to any known clinical diagnosis.  If the Veteran had symptoms that could not be ascribed to any known clinical diagnosis, then the examiner was requested to specify if the Veteran had objective indications of a chronic disability resulting from an undiagnosed illness.

The July 2015 VA examination report indicates a diagnosis of bilateral carpal tunnel syndrome status post release, mild, sensory only.  The examiner provided the following opinion and rationale: diagnosis of bilateral carpal tunnel syndrome, status post release, is not due to a specific exposure while he was stationed in Southwest Asia, and the condition is due to biomechanical factors and not due to toxic exposures.  The examiner also concluded that the claimed bilateral CTS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran was diagnosed with bilateral wrist tendonitis in service and that tendonitis is neither consistent with, nor leads to, CTS.  Based on the medical records available, the examiner stated that "it is less likely than not that the symptoms the [V]eteran complained regarding his wrists were not due to carpal tunnel syndrome and or cervical radiculopathy at the time of discharge of one year post-service."

The July 2015 examiner's opinions regarding the Veteran's claimed bilateral CTS do not substantially comply with the Board's March 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the examiner failed to "specifically state whether the Veteran's symptoms pertaining to his alleged bilateral CTS, i.e., numbness and tingling in the wrist and hands, are attributed to a known clinical diagnosis."  Instead, the examiner provided an opinion stating that such symptoms are due to biomechanical factors, without specifically indicating if such factors are attributable to a known clinical diagnosis.    

Additionally, the examiner's negative nexus opinion is supported by an unclear rationale.  By stating that it is less likely than not that the symptoms at issue are not due to CTS and/or cervical radiculopathy, the examiner essentially states that such symptoms are at least as likely as not due to CTS and/or cervical radiculopathy.  Furthermore, if construing such opinion so as to indicate that it is less likely than not that the Veteran's symptoms are related to CTS and/or cervical radiculopathy, the examiner essentially found that such symptoms were not attributable to a known clinical diagnosis, but did not address the Board's follow up inquiries if such was the case. 

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, due to the conflicting and confusion opinion offered by the July 2015 examiner, the Board finds that an addendum opinion is necessary to decide the claims.

Finally, the Board notes that, in January 2016, the Veteran submitted an application for VA vocational rehabilitation benefits.  As such, the AOJ should obtain such folder, if it exists. 





Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA vocational rehabilitation folder, if such exists.  All efforts to obtain such records should be documented.

2.  Return the record to the VA examiner who conducted the Veteran's July 2015 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should specifically state whether the Veteran's symptoms pertaining to his alleged bilateral CTS, i.e., numbness and tingling in the wrist and hands, are attributed to a known clinical diagnosis.

(B)  If an organic disease of the nervous system is diagnosed, the examiner should indicate whether such manifested within a year of the Veteran's discharge from service in March 1988, April 1992, or June 1999.  If so, the examiner should describe the manifestations of such disease. 

(C)  If a diagnosed disorder, to include bilateral CTS and/or cervical radiculopathy, is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  In addressing this question, the examiner should consider the service treatment records dated during the Veteran's third period of active duty that reflect complaints of bilateral wrist pain, numbness, and weakness.

(D)  If the Veteran's symptoms of bilateral CTS, i.e., numbness and tingling in the wrist and hands, cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




